— Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered August 30, 1989, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Contrary to defendant’s contention, the prison sentence he received of 5 to 15 years was clearly not harsh or excessive. The crime to which he pleaded guilty was a serious one which, according to the presentence report, had a devastating impact on the victim (see, People v Sinclair, 150 AD2d 950). Furthermore, the sentence was well within the statutory guidelines, was in accordance with the plea-bargain agreement and was in full satisfaction of a seven-count indictment. Under these circumstances, we find no abuse of discretion by County Court in the sentence it imposed (see, People v Jefferson, 161 AD2d 898, lv denied 76 NY2d 790).
Mahoney, P. J., Casey, Mikoll and Crew III, JJ., concur. Ordered that the judgment is affirmed.